DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites, “the quantity of features within the….”.  There is no antecedent basis for the claimed limitation.
Claim 1, line 5 recites, “a subset of features”; line 7 recites, “the subset to…”; line 9 recites, “the subset of features”; line 11 recites, “the subset…”.  The claimed, “…subsets…” are not distinct from each other or shown to consistently relate to each other.  Applicant is advised to be consistent with reciting “subsets”.
Claim 1 lines 15-19 recites, “one or more potential control signals for….”, “individual ones of the one or more control signals…”, “the control signal…”, “the one or more potential control signals”.  The claimed, “…control signals…”  or “….control signal……” are not distinct 
Claim 6 recites, “the one or more potential control signals associated with the selected N training sets”.  There is no antecedent basis for the claimed limitation.
Claim 7 recites, “the group”.  There is no antecedent basis for the claimed limitation.
Claim 9 recites, “the action”.  There is no antecedent basis for the claimed limitation.
Claim 10 recites, “the training”.  There is no antecedent basis for the claimed limitation.
Claim 10 recites, “the control command”.  There is no antecedent basis for the claimed limitation.
Claim 12  lines 8 recites, “a motor control indication”, then line 11 also recites, “a motor control indication”.  There is no antecedent basis for the claimed limitation.
Claim 12 line 15 recites, “a scaling factor”.  There is no antecedent basis for the claimed limitation.
Claim 12 line 25 recites, “the control signal based on….”.  There is no antecedent basis for the claimed limitation.
Claim 12 line 28 recites, “the plurality of training feature sets”.  There is no antecedent basis for the claimed limitation.
Claim 12 line 28 recites, “the first type”.  There is no antecedent basis for the claimed limitation.
Claim 12 line 29 recites, “the second type”.  There is no antecedent basis for the claimed limitation.
Claim 13 line 2 recites, “scaling comprises”.  There is no antecedent basis for the claimed limitation.

Claim 15 line 3 recites, “scaling is….”.  There is no antecedent basis for the claimed limitation.
Claim 16 line 1 recites, “scaling is….”.  There is no antecedent basis for the claimed limitation.
Claim 17 line 7 recites, “a set of features…..”, then line 9 recites, ..”the set to…”, and line 11 recites, “the set of features”.   As such there is no antecedent basis for the claimed, ”the set to…”, claimed limitation.
Claim 17 line 11 recites, “the quantity of features…”.   There is no antecedent basis for the claimed limitation.

Claim 17 line 13 recites, “the subset…”.   There is no antecedent basis for the claimed limitation.
Claim 17 lines 17-21 recites, “one or more potential control signals for….”, “individual ones of the one or more control signals…”, “the control signal…”, “the one or more potential control signals”.  The claimed, “…control signals…”  or “….control signal……” are not distinct from each other or shown to consistently relate to each other.  Applicant is advised to be consistent with reciting “…control signals…”  or “….control signal……”.
Claim 18, line 2 recites, “the analysis of the history….”.  There is no antecedent basis for the claimed limitation.  

Claim 19 lines 2&3 recite, “the set of features comprising characterized by a pointer…”.  There is no antecedent basis for the claimed limitation.  
Claim 19, line 4 recites, “the feature mean…”.  There is no antecedent basis for the claimed limitation.
Claim 19, line 4 recites, “the feature standard deviation…”.  There is no antecedent basis for the claimed limitation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of (U.S. 14607018) in view of (US 15901777). 
Regarding claim 1 (U.S. 14607018) discloses a method of determining a control signal for a robot, the method being performed by a special purpose computing platform having one or more processors executing instructions stored by a non-transitory computer-readable storage medium (first four lines of U.S. 14607018) , the method comprising:


comparing individual features of the subset to corresponding features of a plurality of training feature sets, individual ones of the plurality of training feature sets comprising a number of training features, the number being equal to or greater than the quantity of features within the subset of features (lines 8-11 of (U.S. 14607018);
based on the comparison, determining a similarity measure for a given training set of the plurality of training feature sets, the similarity measure characterizing similarity between features of the subset and features of the given training set (lines 12-14 of U.S. 14607018);
responsive to the similarity measure breaching a threshold, selecting one or more training sets from the plurality of training sets (lines 15, 16 of U.S. 14607018);
determining one or more potential control signals for the robot, individual ones of the one or more potential control signals being associated with a corresponding training set of the plurality of training sets (lines 17-19 of (U.S. 14607018); and
determining the control signal based on a transformation obtained from the one or more potential control signals (lines 20, 21 of U.S. 14607018), wherein:
individual ones of the plurality of training feature sets comprise features of the first type and at least one feature of the second type (lines 23, 24 of U.S. 14607018);
individual ones of the plurality of training feature sets are obtained during training operation of the robot, the training operation being performed responsive to receiving a training signal from the robot (lines 25-27 of U.S. 14607018); and


The limitations are at obvious over U.S. 14607018 alone or in combination with in view of (US 15901777) as the combination will be obvious to one having ordinary skill in the art for the purpose of improving performance of a robot.
Regarding claim 2 (U.S. 14607018) discloses the method of Claim 1, wherein the similarity measure is determined based on a difference between values of the features of the subset and values of the features of the given training set (see claim 2 of U.S. 14607018).
Regarding claim 3 (U.S. 14607018) discloses the method of Claim 1, wherein the similarity measure is determined based on a distance metric between individual features of the subset of features and corresponding features of the given training set (see claim 3 of U.S. 14607018).
Regarding claim 4 (U.S. 14607018) discloses the method of Claim 3, wherein selecting one or more training sets comprises selecting a training set associated with a smallest distance metric (see claim 4 of U.S. 14607018).
Regarding claim 5 (U.S. 14607018) discloses the method of Claim 3, wherein selecting one or more training sets comprises selecting N training sets associated with a lowest percentile of the distance metric, N being greater than two (see claim 5 of U.S. 14607018).
Regarding claim 6 (U.S. 14607018) discloses the method of Claim 5, wherein the transformation comprises a statistical operation performed on individual ones of the one or more potential control signals associated with the selected N training sets (see claim 6 of U.S. 14607018).

Regarding claim 8 (U.S. 14607018) discloses the method of Claim 5, wherein the transformation comprises a weighted sum of a product of individual ones of the one or more potential control signals and a corresponding distance measure associated with the selected N training sets (see claim 8 of U.S. 14607018).
Regarding claim 9 (U.S. 14607018) discloses the method of Claim 1, wherein:
the control signal is configured to cause the robot to execute the action (see claim 9 of U.S. 14607018);
the first input type comprises a digital image comprising a plurality of pixel values (see claim 9 of U.S. 14607018); and
the second input type comprises a binary indication associated with the action being executed (see claim 9 of U.S. 14607018).
Regarding claim 10 (U.S. 14607018) discloses the method of Claim 9, wherein:
the training comprises a plurality of iterations configured based on the training signal (see claim 10 of U.S. 14607018); and 
a given iteration is characterized by a control command and a performance measure associated with the action execution based on the control command (see claim 10 of U.S. 14607018).
Regarding claim 11 (U.S. 14607018) discloses the method of Claim 9, wherein:
the plurality of pixels comprises at least 10 pixels (see claim 11 of U.S. 14607018); and
the random selection is performed based on a random number generation operation.

a first sensor component configured to provide a signal conveying a video frame comprising a plurality of pixels (see claim 12 of U.S. 14607018).
a second sensor component configured to provide a binary sensor signal characterized by one of two states (see claim 12 of U.S. 14607018);
a memory component configured to store training sets, a given training set comprising an instance of the video frame, an instance of the binary signal, and an instance of a motor control indication configured to cause the robot to execute an action (see claim 12 of U.S. 14607018); and
one or more physical processors configured to operate a random k-nearest neighbors learning process to determine a motor control indication by at least (see claim 12 of U.S. 14607018):
determining a subset of features comprising the binary signal and a set of pixels randomly selected from the plurality of pixels (see claim 12 of U.S. 14607018);
scaling individual pixels of the set of pixels by a scaling factor; scaling features of the subset by a scaling factor (see claim 12 of U.S. 14607018);
comparing individual scaled features of the subset to corresponding features of individual ones of the training sets (see claim 12 of U.S. 14607018);
based on the comparison, determining a similarity measure for a given training set, the similarity measure characterizing similarity between features of the subset and features of the given training set (see claim 12 of U.S. 14607018);

determining one or more potential control signals for the robot, individual ones of the one or more potential control signals being associated with a corresponding training set (see claim 12 of U.S. 14607018); and
determining the control signal based on a transformation obtained from the one or more potential control signals (see claim 12 of U.S. 14607018); wherein:
individual ones of the plurality of training feature sets comprise features of the first type and at least one feature of the second type (see claim 12 of U.S. 14607018);
individual ones of the plurality of training feature sets are obtained during training operation of the robot, the training operation being performed responsive to receiving a training signal from the robot (see claim 12 of U.S. 14607018); and
individual ones of the one or more potential control signals being determined based on the training signal and the features of the given training set (see claim 12 of U.S. 14607018).
The limitations are at obvious over U.S. 14607018 alone or in combination with in view of (US 15901777) as the combination will be obvious to one having ordinary skill in the art for the purpose of improving performance of a robot.
Regarding claim 13 (U.S. 14607018) discloses the apparatus of Claim 12, wherein:
scaling comprises a multiplication of the first input by the scaling factor; and the scaling factor is determined based on a number of pixels in the subset (see claim 12 of U.S. 14607018).
Regarding claim 14 (U.S. 14607018) discloses the apparatus of Claim 13, wherein the scaling factor is determined based on a ratio of a range of pixel values to a range of the binary values (see claim 14 of U.S. 14607018).

the action comprises target-approach-obstacle-avoidance (see claim 15 of U.S. 14607018); and
scaling is performed based on a size of obstacle or object as it appears in the video frame (see claim 15 of U.S. 14607018).
Regarding claim 16 (U.S. 14607018) discloses the apparatus of Claim 12, wherein scaling is a pixel specific (see claim 16 of U.S. 14607018).
Regarding claim 17 (U.S. 14607018) discloses a non-transitory computer-readable storage medium having instructions embodied thereon, the instructions being executable by a processor to perform a method of selecting an outcome of a plurality of outcomes (see claim 17 of U.S. 14607018), the method comprising:
determining a history of sensory input (see claim 17 of U.S. 14607018);
applying a transformation to an instance of the sensory input, the transformation being configured to produce scaled input based on analysis of the history (see claim 17 of U.S. 14607018);
determining a set of features comprising features of a first type randomly selected from the scaled input and at least one feature of a second type (see claim 17 of U.S. 14607018);
comparing individual features of the set to corresponding features of a plurality of training feature sets, individual ones of the plurality of training feature sets comprising a number of training features, the number being equal to or greater than the quantity of features within the set of features (see claim 17 of U.S. 14607018);

responsive to the similarity measure breaching a threshold, selecting one or more training sets from the plurality of training sets (see claim 17 of U.S. 14607018);
determining one or more potential control signals for the robot, individual ones of the one or more potential control signals being associated with a corresponding training set of the plurality of training sets (see claim 12 of U.S. 14607018); and
determining the control signal based on a transformation obtained from the one or more potential control signals (see claim 12 of U.S. 14607018);
wherein:
individual ones of the plurality of training feature sets comprise features of the first type and at least one feature of the second type (see claim 12 of U.S. 14607018);
individual ones of the plurality of training feature sets are obtained during training operation of the robot, the training operation being performed responsive to receiving a training signal from the robot (see claim 12 of U.S. 14607018); and
individual ones of the one or more potential control signals being determined based on the training signal and the features of the given training set (see claim 12 of U.S. 14607018).
The limitations are at obvious over U.S. 14607018 alone or in combination with in view of (US 15901777) as the combination will be obvious to one having ordinary skill in the art for the purpose of improving performance of a robot.
Regarding claim 18 (U.S. 14607018) discloses the storage medium of Claim 17, wherein:

the transformation comprises subtracting the feature mean and dividing the outcome by the feature standard deviation (see claim 18 of U.S. 14607018).
Regarding claim 19 (U.S. 14607018) discloses the storage medium of Claim 17, wherein:
the set comprises a plurality of set features, individual ones of the set features characterized by a pointer (see claim 19 of U.S. 14607018); and
the feature mean and the feature standard deviation is configured for a respective pointer.
Regarding claim 20 (U.S. 14607018) discloses the storage medium of Claim 19, wherein: the input of the first type comprises a matrix of values; the pointer identifies a value within the matrix (see claim 20 of U.S. 14607018); and
the feature mean and the feature standard deviation are configured for a given location within the matrix (see claim 20 of U.S. 14607018).

Conclusion
The prior art (US 9358685), (US 9764468) made of record and not relied upon is considered pertinent to applicant's disclosure.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666